Citation Nr: 1424316	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a respiratory disorder, to include allergic rhinitis and sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1981.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part denied service connection for right knee chondromalacia (claimed as a right knee injury with arthritis) and allergic rhinitis (claimed as sinusitis).  

The Board notes that one of the Veteran's specific claims related to service connection for sinusitis.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose his specific disability.  Therefore, VA must consider whether the Veteran's symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  During the Veteran's March 2007 examination he was diagnosed as having allergic rhinitis.  Accordingly, the issue has been recharacterized to include service connection for a respiratory disorder, to include allergic rhinitis and sinusitis.
The Veteran testified before the undersigned Acting Veterans Law Judge in July 2012.  A transcript of this hearing has been associated with the claims file.  

The issue of entitlement to a left knee disability has been raised by the medical records submitted in August 2012 in which the doctor opined that the Veteran's bilateral knee condition was related to service, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of a respiratory disorder addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 1981, a Rating Specialist denied the Veteran's claim for service connection for a right knee disability.  The Veteran did not appeal, despite being given a description of his appellate rights.

2.  The evidence associated with the claims file subsequent to the September 1981 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.  

3.  A right knee disability is etiologically related to the Veteran's active duty service. 


CONCLUSIONS OF LAW

1.  The September 1981 decision that denied the Veteran's claim for service connection for a right knee disability is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  

2.  New and material evidence having been presented, the claim for service connection for a right knee disability, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

New and Material Evidence

Although the RO addressed the merits of the claim for service connection for a right knee disability de novo in the April 2007 Rating Decision, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In September 1981, the RO denied service connection for a right knee disability, based on the finding that the Veteran did not submit for a VA examination.  The Veteran was sent a letter that included notice of his procedural and appellate rights.  The Veteran did not appeal the decision, and it became final.  The evidence of record included the Veteran's service treatment records.

Since the September 1981 final decision, evidence submitted includes two VA examinations in March 2007 and November 2008, rendering current diagnoses of a right knee disability, as well as a private nexus opinion in September 2012 by a Dr. M.T.C. of Greater Metropolitan Orthopaedic Institute.
The above evidence is new, as it came into existence after the issuance of the 1981 RO decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of a current diagnosis of a right knee disability, as well as a nexus between the current disability and service.  

New and material evidence having been received, reopening of the previously denied claim of service connection for the right knee disability is warranted.

Service Connection

The Veteran essentially contends that his right knee disability was incurred in service where he served as a parachute jumper.  He stated in an October 2012 letter that he made 47 parachute jumps while in service, and had to run every day while wearing combat boots when assigned to the 82nd Airborne Division.  Service treatment records confirm that he was stationed at Fort Bragg where he completed jumps, as well as serving in the 173rd Airborne Division in Vietnam.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), in March 2007, the Veteran was afforded a VA examination.  The examiner rendered a diagnosis of right knee chondromalacia.  In November 2008 the Veteran was afforded another VA examination.  The examiner rendered a diagnosis of a bilateral medial meniscus tear, based on pain and stiffness.  In August 2012, the Veteran submitted treatment records from Dr. M.T.C. stating that the Veteran had knee pain and chrondromalacia patella, as well as degenerative changes in the right medial meniscus.  Therefore, a current disability is present, and Hickson element (1) is met.

With respect to in-service disease and injury, service treatment records show that in June 1959 and January 1970 reports of medical history, the Veteran reported right knee arthritis.  He also states he has pain due to his parachute jumps and running in combat boots.

The Board notes that the Veteran is competent to give statements about what symptoms he experienced and witnessed.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  The Veteran also originally sought service connection for a right knee disability within a year after separating from service, although he was originally denied.  His contentions have been consistent.  Therefore, Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, during the March 2007 VA examination, the VA examiner did not render any opinion as to the etiology of the Veteran's knee disability and whether it was as likely as not related to service.  

In November 2008, the Veteran was afforded a VA examination for compensation and pension purposes.  The examiner opined that he was unable to give an opinion as to whether the knee disability was related to service without resorting to speculation, because he did not see any entries referencing knee problems in the service treatment records.  

The Veteran also submitted an August 2012 letter from his doctor, Dr. M.T.C., of the Greater Metropolitan Ortopaedic institute.  This doctor opined that the Veteran's current knee pain and chondromalacia patella as well as his meniscus tear were related to cumulative trauma from his military active duty including his 47 parachute jumps and running four miles a day in combat boots for 3 years.  

The Board finds that the private opinion of Dr. M.T.C. is highly probative, as it was based on a thorough evaluation of the Veteran and his medical history.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  When viewed in the context of the service treatment records and competent and credible lay assertions regarding the onset of the Veteran's right knee symptoms in service and the recurrence of such symptoms since service discharge, the Board finds that all of the requirements for the grant of service connection have been met.  Specifically, the Veteran has a current diagnosis of a right knee disability, the symptoms of which have been shown to have their onset during service, and medical evidence shows a connection between the current diagnosis and the in-service symptoms and events.  Therefore, the grant of service connection for a right knee disability is warranted, and the claim is granted in full.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.

Service connection for a right knee disability is granted.  


REMAND

The Veteran essentially contends that he has had chronic sinusitis since service.  He stated during his July 2012 hearing that his sinusitis was treated during service, but the army doctors did not investigate the etiology of the problem, and that it has been an episodic condition ever since.  He stated he will treat it with over the counter or sometimes with doctor prescribed drugs.  

In the Veteran's December 1960 service treatment records, he was noted as having chronic sinusitis.  While the Veteran served from June 1959, his DD-214 associated with that period of active duty service prior to 1962 is not available.  The Veteran testified that early on in service he moved around frequently and believes many of his early military documents are no longer available.  On remand, VA should attempt to obtain any outstanding DD 214s, personnel records, and/or service treatment records for the Veteran, particularly pertaining to his first period of service, June 1959 to June 1962.

Also, during the Veteran's March 2007 VA examination, the examiner diagnosed the Veteran as having allergic rhinitis, based on subjective findings of chronic nasal congestion and objective factors of erythema mucous membrane of the nose; however, the examiner offered no opinion as a possible nexus between service and the Veteran's then current allergic rhinitis.  

In November, 2008 the Veteran was seen for a VA examination.  The Veteran reported that he has had his sinus condition since 1960 and has problems that occur 12 times a year, and last for a week.  He did not need any antibiotics and reported headaches, interference with breathing, and discharge.  The examiner ultimately found that there was no diagnosis of sinusitis or allergic rhinitis because there was not pathology to render a diagnosis; there was no finding of bacterial rhinitis.  The examiner opined that it was less likely than not that the Veteran had a current disability due to sinusitis because he had no evidence of a sinus condition on examination that day and there was only a notation of "chronic sinusitis" in the 1960 treatment records.  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Thus, the Veteran must be afforded a new examination to clarify what if any respiratory diagnoses he currently has, and even if he no current diagnosis, whether his previously diagnosed allergic rhinitis diagnosis, present during the pendency of the appeal, is etiologically related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding DD 214s, personnel records, and/or service treatment records for the Veteran, particularly pertaining to his service from June 1959 to June 1962.  If these records are unobtainable, a negative reply should be noted in writing and associated with the claims file and the Veteran should be notified.

2.  The Veteran should be afforded a VA examination addressing his claimed respiratory disorder.  The examiner must review the claims file (physical and virtual) in conjunction with the examination, specifically the March 2007 and November 2008 VA examinations.

The examiner should conduct all necessary testing to determine whether there is a current respiratory disability.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.  If, however, there is no finding of a current disability, the examiner should also render an opinion as to whether it is at least as likely as not that there previously was a disability, as shown by the March 2007 VA examination, that is now resolved, that was at least as likely as not etiologically related to service. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report. 

3.  The Veteran's claims for service connection for a respiratory condition must then be readjudicated, with consideration of McClain v. Nicholson.  If the claim remains denied, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


